  


 HR 1151 ENR: To direct the Secretary of State to develop a strategy to obtain observer status for Taiwan at the triennial International Civil Aviation Organization Assembly, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 1151 
 
AN ACT 
To direct the Secretary of State to develop a strategy to obtain observer status for Taiwan at the triennial International Civil Aviation Organization Assembly, and for other purposes. 
 
 
1.Concerning the participation of Taiwan in the International Civil Aviation Organization 
(a)FindingsCongress makes the following findings: 
(1)Safe, secure, and economical international air navigation and transport is important to every citizen of the world, and safe skies are ensured through uniform aviation standards, harmonization of security protocols, and expeditious dissemination of information regarding new regulations and other relevant matters.  
(2)Direct and unobstructed participation in international civil aviation forums and programs is beneficial for all nations and their civil aviation authorities. Civil aviation is vital to all due to the international transit and commerce it makes possible, but must also be closely regulated due to the possible use of aircraft as weapons of mass destruction or to transport biological, chemical, and nuclear weapons or other dangerous materials.  
(3)The Convention on International Civil Aviation, signed in Chicago, Illinois, on December 7, 1944, and entered into force April 4, 1947, established the International Civil Aviation Organization (ICAO), stating The aims and objectives of the Organization are to develop the principles and techniques of international air navigation and to foster the planning and development of international air transport so as to . . . meet the needs of the peoples of the world for safe, regular, efficient and economical air transport..  
(4)The terrorist attacks of September 11, 2001, demonstrated that the global civil aviation network is subject to vulnerabilities that can be exploited in one country to harm another. The ability of civil aviation authorities to coordinate, preempt and act swiftly and in unison is an essential element of crisis prevention and response.  
(5)Following the terrorist attacks of September 11, 2001, the ICAO convened a high-level Ministerial Conference on Aviation Security that endorsed a global strategy for strengthening aviation security worldwide and issued a public declaration that a uniform approach in a global system is essential to ensure aviation security throughout the world and that deficiencies in any part of the system constitute a threat to the entire global system, and that there should be a commitment to foster international cooperation in the field of aviation security and harmonize the implementation of security measures.  
(6)The Taipei Flight Information Region, under the jurisdiction of Taiwan, covers 180,000 square nautical miles of airspace and provides air traffic control services to over 1.2 million flights annually, with the Taiwan Taoyuan International Airport recognized as the 10th and 19th largest airport by international cargo volume and number of international passengers, respectively in 2011.  
(7)Despite the established international consensus regarding a uniform approach to aviation security that fosters international cooperation, exclusion from the ICAO since 1971 has impeded the efforts of the Government of Taiwan to maintain civil aviation practices that comport with evolving international standards, due to its inability to contact the ICAO for up-to-date information on aviation standards and norms, secure amendments to the organization’s regulations in a timely manner, obtain sufficient and timely information needed to prepare for the implementation of new systems and procedures set forth by the ICAO, receive technical assistance in implementing new regulations, and participate in technical and academic seminars hosted by the ICAO.  
(8)On October 8, 2010, the Department of State praised the 37th ICAO Assembly on its adoption of a Declaration on Aviation Security, but noted that because every airport offers a potential entry point into this global system, every nation faces the threat from gaps in aviation security throughout the world—and all nations must share the responsibility for securing that system.  
(9)On October 2, 2012, Taiwan became the 37th participant to join the United States Visa Waiver program, which is expected to stimulate tourism and commerce that will rely increasingly on international commercial aviation.  
(10)The Government of Taiwan’s exclusion from the ICAO constitutes a serious gap in global standards that should be addressed at the earliest opportunity in advance of the 38th ICAO Assembly in September 2013.  
(11)The Federal Aviation Administration and its counterpart agencies in Taiwan have enjoyed close collaboration on a wide range of issues related to innovation and technology, civil engineering, safety and security, and navigation.  
(12)The ICAO has allowed a wide range of observers to participate in the activities of the organization.  
(13)The United States, in the 1994 Taiwan Policy Review, declared its intention to support Taiwan’s participation in appropriate international organizations and has consistently reiterated that support.  
(14)Senate Concurrent Resolution 17, agreed to on September 11, 2012, affirmed the sense of Congress that— 
(A)meaningful participation by the Government of Taiwan as an observer in the meetings and activities of the ICAO will contribute both to the fulfillment of the ICAO’s overarching mission and to the success of a global strategy to address aviation security threats based on effective international cooperation; and  
(B)the United States Government should take a leading role in garnering international support for the granting of observer status to Taiwan in the ICAO.  
(15)Following the enactment of Public Law 108–235, a law authorizing the Secretary of State to initiate and implement a plan to endorse and obtain observer status for Taiwan at the annual summit of the World Health Assembly and subsequent advocacy by the United States, Taiwan was granted observer status to the World Health Assembly for four consecutive years since 2009. Both prior to and in its capacity as an observer, Taiwan has contributed significantly to the international community’s collective efforts in pandemic control, monitoring, early warning, and other related matters.  
(16)ICAO rules and existing practices allow for the meaningful participation of non-contracting countries as well as other bodies in its meetings and activities through granting of observer status.  
(b)Taiwan’s Participation at ICAOThe Secretary of State shall— 
(1)develop a strategy to obtain observer status for Taiwan at the triennial ICAO Assembly—next held in September 2013 in Montreal, Canada—and other related meetings, activities, and mechanisms thereafter; and  
(2)instruct the United States Mission to the ICAO to officially request observer status for Taiwan at the triennial ICAO Assembly and other related meetings, activities, and mechanisms thereafter and to actively urge ICAO member states to support such observer status and participation for Taiwan.  
(c)Report concerning observer status for Taiwan at the ICAO assemblyNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report, in unclassified form, describing the United States strategy to endorse and obtain observer status for Taiwan at the triennial ICAO Assembly and at subsequent ICAO Assemblies and at other related meetings, activities, and mechanisms thereafter. The report shall include the following: 
(1)A description of the efforts the Secretary of State has made to encourage ICAO member states to promote Taiwan’s bid to obtain observer status.  
(2)The steps the Secretary of State will take to endorse and obtain observer status for Taiwan in ICAO and at other related meetings, activities, and mechanisms thereafter.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
